 IIItheMatter OfUNIONLUMBERCOMPANYandLOCAL2610,UNITEDBROTHERHOOD OF CARPENTERS&JOINERS OF AMERICA, AFLCase No. 20-R-1022.-Decided March 20, 1944Newmark & Strong,byMr. Charles A. StrongandMr. Gregory A.Harrison,of San Francisco, Calif., for the Company.Mr. H. H. Williams,of Sacramento, Calif., andMr. Otto Koth-gassner,of Fort Bragg, Calif., for the Union.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Local 2610, United Brotherhood ofCarpenters & Joiners of America, AFL,' herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Union Lumber Company, Fort Bragg,California, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeLouis S. Penfield, Trial Examiner. Said hearing was held at SanFrancisco, California, on February 16, 1944.The Company and theUnion appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.At the hearing the Company moved for dismissalof the petition on the grounds that the National Labor Relations Actisunconstitutional, that the respondent is not engaged in commercewithin the meaning of the Act, that the allegations in the petition areinsufficient to constitute a basis for the Board's proceeding, and thatno question concerning representation within the meaning of the Acthas arisen.The motions, which were referred by the Trial Examinerto the Board for ruling, are hereby denied.All parties were affordedan opportunity to file briefs with the Board.The name of the Union is incorrectly shown in some parts of the record.'Prior to the hearing the Company filed an "Answer" to the petition, containing certaindenials and allegations55 N L. R. B, No 112624 UNIONLUMBERCOMPANY625Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, a California corporation, is engaged in and nearFort Bragg, California, in cutting timber and manufacturing lumberand lumber products.The average annual output of the Company atiteFort Bragg plant is in excess of 100,000,000 board feet of lumber,valued at more than $5,000,000.Over 90 percent of the Company'sproducts is sold directly to the armed forces.3We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDLocal 2610, United Brotherhood of Carpenters & Joiners of America,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of the Company's em-ployees until the Union has been certified by the Board in an appro-priate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit composed of all production and maintenanceemployees at the Company's Fort Bragg mills, excluding supervisory,clerical, and store employees. It would also include in the unit em-ployees at the shingle mill at Fort Bragg and non-operating employeeson the railroad which transports the lumber.The Company con-tends that its employees, with certain exceptions, at both the FortBragg mills and at its logging operations constitute an appropriateunit.In addition, the Company would exclude the shingle mill andSeeMatter of Union Lumber Company,53 N. L. R B , No 103.'The Field Examiner reported that the Union submitted 325 membership applicationcards andthat there are approximately 500 employees in the alleged appropriate unit.578129-44-col. 55-41 626DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe railroad employees, on the ground that they are not employeesof the Company, and would exclude the subforemen.The Company's plant at Fort Bragg consists of an office building, asawmill, a planing mill, storage sheds, a machine shop building, atank mill, a roundhouse, and a store or commissary. Its logging oper-ations are conducted in two timber tracts situated 15 to 20 miles fromFort Bragg.The logs are brought to Fort Bragg by railroad fromone of the tracts and by truck from the other.The Company main-tains separate pay rolls for the plant and for the logging operations-There is some interchange of employees on the less skilled work be-tween the plant and the logging operations, the transfer from theplant to the logging operations being on a permanent basis, while thatin the other direction is temporary and due to inclement weather.Thenature of the-work performed by the employees at the logging opera-tions differs substantially from that performed by the plant employ-ees.The two groups of employees possess different skills and workunder markedly different conditions.We have heretofore held inMatter of Union Lumber Company,53 N. L. R. B., No. 103, that the Company's employees engaged in log-ging operations constitute a unit appropriate for purposes of col-lective bargaining.As stated in that decision, we have frequentlyheld that employees in the logging operations of a company engagedin felling, logging, and milling timber may properly constitute abargaining unit separate and distinct from the lumber mill employeeswhere, as here, the two groups of employees are engaged in differenttypes of work and the sawmill and logging camps are geographicallyseparated by several miles.We now conclude that the employees ofthe Company at its plant may likewise comprise a separate appropriatebargaining unit, and we shall so find.The precise composition of the plant employees unit is in ques-tion inasmuch as the Union would include the shingle mill employees,the non-operating railroad employees, and the subforemen.The railroad used to connect the Company's plant and its loggingoperations is owned by the Company.Non-operating work on thisline, as well as work in the Company's roundhouse, is performed inpart by employees of the Company and in part by employees of theCaliforniaWestern Railroad Navigation Company, which is prin-cipally owned by the Company.The Union would include all non-operating railroad employees in the unit.We shall include onlythe employees of the Company.The shingle mill is owned by the Company, but is operated by anindependent contractor, who has about eight employees.These arenot employees of the Company.We shall exclude them from theunit. UNION LUMBERCOMPANY627The Company has about 40 foremen at its Fort Bragg plant, andabout 500 non-supervisory production and maintenance employees.The number of employees under each foreman varies.Under theforeman in the larger departments are subforemen or straw bosses,who have the power to recommend the discharge of ordinary em-ployees.During the absence of foremen, the subforemen exerciseall authority possessed by foremen. Inasmuch as the evidence con-cerning the duties and authority of these subforemen indicates thatthey exercise sufficient supervisory authority to effect changes in thestatus of employees of the Company, we shall exclude them from theappropriate unit.We find that all production and maintenance employees of theCompany at its Fort Bragg mills, excluding clerical, store, and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Union LumberCompany, Fort Bragg, California, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Twentieth Region, acting in thismatter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during the said pay-roll period because they were ill or 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDon vacation or temporarily laid off, and including employees in thearmed forces ofthe United States who present themselvesin personat the polls,but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election,to determine whether or not theydesire to be represented by Local 2610, United Brotherhood of Car-penters & Joiners of America, affiliated with the American Federa-tion of Labor,for the purposes of collective bargaining.